Citation Nr: 1823602	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a scar on the forehead.


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1996 through January 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision from the RO in Portland, Oregon.



FINDINGS OF FACT

1.  The scar of the Veteran's forehead was noted upon enlistment into active duty service.

2.  The scar on the Veteran's forehead was not permanently worsened beyond the normal progression of the disorder during or as a result of his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a scar on the forehead, have not been satisfied.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Regarding the first element of service connection, evidence of a current disability, the Veteran has been diagnosed with a scar on his forehead.  The Board notes that the February 2016 VA Disability Benefits Questionnaire (DBQ) shows that the Veteran has a scar on his forehead.  Thus, the first element of service connection is met.

Regarding the second element of service connection, an in-service disease or injury, the Veteran's May 1994 service enlistment Report of Medical Examination and Report of Medical History show that he had a laceration on his forehead that pre-existed his active duty service.  On the Report of Medical Examination, the medical professional noted that the Veteran had a "1-inch scar mid brow."  In the Report of Medical History, completed by the Veteran in May 1994, the Veteran reported that he had stiches in the forehead.  A service treatment record (STR) lists treatment for an "layer closure wound site" in October 1998 and "open wound site and dermatomycosis" in November 1998.  This STR does not list the Veteran's name or the military treatment facility.  Other evidence in the STRs list the Veteran's name with identifying information and the specific military treatment facility.  

Here, the Board finds that the second element for service connection is not met.  The available STRs do not support evidence of an in-service injury related to this claim.  Since evidence of a scar on the Veteran's forehead was noted at the time of the Veteran's entrance into service, the Veteran is not entitled to the presumption of soundness for the scar on his forehead.  Therefore, the Veteran may only bring a claim for aggravation of this preexisting scar on his forehead.  See 38 U.S.C. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b), Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004).  

In February 2016, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) for scars.  The VA examiner, who completed the DBQ, opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran submitted a procedures sheet and dates of visits to a military treatment facility (MTF), however, the Veteran's name was not on the procedures sheet and the specific MTF is not listed.  The examiner reported that the evidence submitted by the Veteran does not support his claim.  The examiner also reported that the Veteran submitted a picture of himself from a military dining event with a wound on his forehead.  The examiner noted that the forehead wound reveals, the position of the scar above the right eyebrow and not in the right mid eyebrow as seen on his entrance physical examination in 1994.  The examiner reported that this lends some evidence of a fresh wound above the Veteran's right eyebrow, however, there is no date on this picture.  Finally, the examiner reported that it would be mere speculation to opine as to whether the Veteran's scar is due to his time in service.

After review of the evidence of record, the Board finds that the preponderance of the evidence is against any permanent worsening of the scar on the Veteran's forehead.  In this case, the VA examiner's opinion is probative, because it is based on medical history and provides a conclusion and supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Consequently, the Board gives more probative weight to the February 2016 DBQ than to the Veteran's assertions in this claim.

In his Notice of Disagreement (NOD), the Veteran asserted that the scar on his forehead is the result of an injury sustained during a service-related picnic.  In the NOD, the Veteran also wrote that prior to service he had a scar between his eyebrows and not on his forehead.  

Here, the Board finds that the preponderance of the evidence of record shows that there was one scar on the Veteran's forehead noted prior to service.  The Report of Medical History, completed by the Veteran in May 1994, reports that the Veteran had "stiches in the forehead," not between his eyebrows as he currently asserts.  Also, the Report of Medical Examination reports a "1-inch scar mid brow."  While the VA examiner reported that the Veteran's picture is some evidence of a fresh wound, the Board, as the finder of fact, finds that the picture shows a scar similar to that which is noted on the pre-service examination in May 1994. 

As the only VA benefit that can be awarded to the Veteran is for aggravation of the scar on his forehead, the Veteran bears the burden of establishing that the scar on his forehead was aggravated by service.  As the Veteran has not met the burden of establishing a worsening of the scar on his forehead in service, there is no presumption of aggravation.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Accordingly, the Board concludes that service connection for aggravation of is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a claim for service connection for a scar on the Veteran's forehead.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a scar on the forehead is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


